Exhibit 10.1

 

FTI CONSULTING, INC.

2004 LONG-TERM INCENTIVE PLAN

[As Amended and Restated Effective April 27, 2005]

 

1. Establishment, Purpose and Types of Awards

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), hereby establishes
the FTI Consulting, Inc. 2004 Long-Term Incentive Plan (the “Plan”). The purpose
of the Plan is to promote the long-term growth and profitability of FTI by (a)
providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of FTI through their future
services, and (b) enabling FTI to attract, retain and reward the best-available
persons.

 

The Plan permits the granting of stock options (including “incentive stock
options” within the meaning of Section 422 of the Code and nonstatutory stock
options), stock appreciation rights, restricted or unrestricted stock awards,
phantom stock, performance awards, other stock-based awards, or any combination
of the foregoing.

 

2. Definitions

 

Under the Plan, except where the context otherwise indicates, the following
definitions apply:

 

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

 

(b) “Award” means any stock option, stock appreciation right, stock award,
phantom stock award, performance award, or other stock-based award relating to
the Common Stock or other securities of the Company granted pursuant to the
provisions of the Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means: (1) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this Section 2(d), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of (A) the then outstanding shares of the
securities of the Company, or (B) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Company Voting Stock”); (2) the closing of a sale or other
conveyance of all or substantially all of the assets of the Company; or (3) the
effective time of any merger, share exchange,



--------------------------------------------------------------------------------

consolidation, or other business combination involving the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that for purposes of any Award or
sub-plan that constitutes a “nonqualified deferred compensation plan,” within
the meaning of Code section 409A, the Committee, in its discretion, may specify
a different definition of Change in Control in order to comply with the
provisions of Code section 409A. For purposes of this Section 2(d), a “Person”
means any individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act, other than employee benefit plans sponsored or
maintained by the Company or by entities controlled by the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

(f) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual and who are “non-employee directors” within the
meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Exchange Act.

 

(g) “Common Stock” means shares of common stock, par value of $0.01 per share,
of the Company.

 

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

(i) “Fair Market Value” means, with respect to a share of the Common Stock on
the relevant date, the closing price, regular way, reported on the New York
Stock Exchange or if no sales of the Common Stock are reported on the New York
Stock Exchange for that date, the closing price for the last previous day for
which sales were reported on the New York Stock Exchange. If the Common Stock is
no longer listed on the New York Stock Exchange, the Committee may designate
such other exchange, market or source of data as it deems appropriate for
determining such value for the purposes of the Plan. For all purposes under the
Plan, the term “relevant date” as used in this Section 2(i) means either the
date as of which Fair Market Value is to be determined or the next preceding
date on which public trading of the Common Stock occurs, as determined in the
Committee’s discretion.

 

(j) “Grant Agreement” means a written or electronic document memorializing the
terms and conditions of an Award granted pursuant to the provisions of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

3. Administration

 

(a) Administration of the Plan. The Plan shall be administered by the Committee.

 

(b) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards.

 

The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (1) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (2) determine the types of
Awards to be granted; (3) determine the number of shares to be covered by or
used for reference purposes for each Award; (4) impose such terms, limitations,
restrictions and conditions upon any such Award as the Committee shall deem
appropriate; (5) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 6 or 7(c) of the Plan, any modification that
would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (6) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company; provided,
however, that no such waiver or acceleration of lapse restrictions shall be made
with respect to a performance-based stock Award granted to an executive officer
of the Company if such waiver or acceleration is inconsistent with Code section
162(m); (7) establish objectives and conditions, if any, for earning Awards and
determining whether Awards will be paid after the end of a performance period;
and (8) for any purpose, including but not limited to, qualifying for preferred
tax treatment under foreign tax laws or otherwise complying with the regulatory
requirements of local or foreign jurisdictions, to establish, amend, modify,
administer or terminate sub-plans, and prescribe, amend and rescind rules and
regulations relating to such sub-plans.

 

The Committee shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan, Grant Agreements and all other
documents relevant to the Plan and Awards issued hereunder, and to adopt and
interpret such rules, regulations, agreements, guidelines and instruments for
the administration of the Plan and for the conduct of its business as the
Committee deems necessary or advisable.

 

(c) Non-Uniform Determinations. The Committee’s determinations under the Plan
(including, without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Grant Agreements evidencing such Awards) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 

- 3 -



--------------------------------------------------------------------------------

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Committee shall be liable for any action taken or decision made in good faith
relating to the Plan or any Award hereunder.

 

(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Committee shall be indemnified by the
Company in respect of all their activities under the Plan.

 

(f) Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee’s sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.

 

4. Shares Available for the Plan; Maximum Awards

 

Subject to adjustments as provided in Section 7(c) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 3,000,000 shares of Common Stock. The Company
shall reserve such number of shares for Awards under the Plan, subject to
adjustments as provided in Section 7(c) of the Plan. If any Award, or portion of
an Award, under the Plan expires or terminates unexercised, becomes
unexercisable, is settled in cash without delivery of shares of Common Stock, or
is forfeited or otherwise terminated, surrendered or canceled as to any shares,
or if any shares of Common Stock are repurchased by or surrendered to the
Company in connection with any Award, or if any shares are withheld by the
Company, the shares subject to such Award and the repurchased, surrendered and
withheld shares shall thereafter be available for further Awards under the Plan;
provided, however, that any such shares that are surrendered to or repurchased
or withheld by the Company in connection with any Award or that are otherwise
forfeited after issuance shall not be available for purchase pursuant to
incentive stock options intended to qualify under Code section 422.

 

Subject to adjustments as provided in Section 7(c) of the Plan, the following
additional maximums are imposed under the Plan:

 

(1) The maximum number of shares of Common Stock subject to Awards of any
combination that may be granted during any calendar year to any one individual
under this Plan shall be limited to 750,000 shares. Such per-individual limit
shall not be adjusted to effect a restoration of shares of Common Stock with
respect to which the related Award is terminated, surrendered or canceled.

 

- 4 -



--------------------------------------------------------------------------------

(2) The maximum number of shares of Common Stock that may be issued with respect
to Awards granted under the Plan that are described in Section 6(c), 6(d), 6(e)
or 6(f) shall not exceed an aggregate of 600,000 shares of Common Stock.

 

5. Participation

 

Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the Committee
from time to time. The Committee may also grant Awards to individuals in
connection with hiring, retention or otherwise, prior to the date the individual
first performs services for the Company or an Affiliate, provided that such
Awards shall not become vested or exercisable prior to the date the individual
first commences performance of such services.

 

6. Awards

 

The Committee, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards. All Awards are subject to the terms and conditions
provided in the Grant Agreement. The Committee may permit or require a recipient
of an Award to defer such individual’s receipt of the payment of cash or the
delivery of Common Stock that would otherwise be due to such individual by
virtue of the exercise of, payment of, or lapse or waiver of restrictions
respecting, any Award. If any such payment deferral is required or permitted,
the Committee shall, in its sole discretion, establish rules and procedures for
such payment deferrals. The maximum term for any Award shall not exceed ten
years from the date of the grant of such Award.

 

(a) Stock Options.

 

(1) In General. The Committee may from time to time grant to eligible
participants Awards of incentive stock options or nonstatutory stock options;
provided, however, that Awards of incentive stock options shall be limited to
employees of the Company or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and (f)
of the Code, respectively, of the Company and any other individuals who are
eligible to receive incentive stock options under the provisions of Section 422
of the Code. All stock options must have an exercise price at least equal to
Fair Market Value as of the date of grant. No stock option shall be an incentive
stock option unless so designated by the Committee at the time of grant or in
the Grant Agreement evidencing such stock option.

 

(2) Director Options. In lieu of automatic grants of stock options to members of
the Board who are not employees of the Company or any Affiliate (a “Non-Employee
Director”) under the terms and conditions of this Plan as in effect prior to
April 27, 2005, nondiscretionary grants of stock options and other equity-based
Awards to Non-Employee Directors shall be made on and after April 27, 2005,

 

- 5 -



--------------------------------------------------------------------------------

in accordance with the terms and conditions of the FTI Consulting, Inc.
Non-Employee Director Compensation Plan, as amended from time to time, which is
a sub-plan of this Plan.

 

(b) Stock Appreciation Rights. The Committee may from time to time grant to
eligible participants Awards of Stock Appreciation Rights (“SAR”). An SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of (1)
the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
times (2) the number of shares specified by the SAR, or portion thereof, which
is exercised. The base price per share specified in the Grant Agreement shall
not be less than the Fair Market Value of the Common Stock on the grant date.
Payment by the Company of the amount receivable upon any exercise of an SAR may
be made by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Committee. If upon
settlement of the exercise of an SAR a grantee is to receive a portion of such
payment in shares of Common Stock, the number of shares shall be determined by
dividing such portion by the Fair Market Value of a share of Common Stock on the
exercise date. No fractional shares shall be used for such payment and the
Committee shall determine whether cash shall be given in lieu of such fractional
shares or whether such fractional shares shall be eliminated.

 

(c) Stock Awards. The Committee may from time to time grant restricted or
unrestricted stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.

 

(d) Phantom Stock. The Committee may from time to time grant Awards to eligible
participants denominated in stock-equivalent units (“phantom stock”) in such
amounts and on such terms and conditions as it shall determine. Phantom stock
units granted to a participant shall be credited to a bookkeeping reserve
account solely for accounting purposes and shall not require a segregation of
any of the Company’s assets. An Award of phantom stock may be settled in Common
Stock, in cash, or in a combination of Common Stock and cash, as determined in
the sole discretion of the Committee. Except as otherwise provided in the
applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a phantom
stock unit solely as a result of the grant of a phantom stock unit to the
grantee.

 

(e) Performance Awards. The Committee may, in its discretion, grant performance
awards which become vested or payable on account of attainment of one or more
performance goals established by the Committee. Performance awards may be paid
by the delivery of Common Stock or cash, or any combination of Common Stock and
cash, as determined in the sole discretion of the Committee. Performance goals
established by the Committee shall be based on objectively determinable
performance goals selected by the Committee that apply to an individual or group
of individuals, a business unit, or the Company or an Affiliate as a whole, over
such performance period as the Committee may designate.

 

- 6 -



--------------------------------------------------------------------------------

The performance goals shall be based on one or more of the following criteria:
EBITDA, stock price, earnings per share, net earnings, operating or other
earnings, profits, revenues, net cash flow, financial return ratios, return on
assets, stockholder return, return on equity, growth in assets, market share or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, geographic business
expansion goals or goals relating to acquisitions or strategic partnerships.
EBITDA means earnings before interest, taxes, depreciation and amortization. At
any time prior to the final determination of the performance awards, the
Committee may adjust the performance goals and awards for participants to the
extent the Committee deems appropriate considering the requirements of Section
162(m) of the Code. Upon completion of a performance period, the Committee shall
determine whether the performance goals have been met and certify in writing to
the extent such goals have been satisfied.

 

(f) Other Stock-Based Awards. The Committee may from time to time grant other
stock-based awards to eligible participants in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Committee.

 

7. Miscellaneous

 

(a) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or any of its Affiliates, or make provision satisfactory to the
Committee for payment of, any taxes required to be withheld in respect of Awards
under the Plan no later than the date of the event creating the tax liability.
The Company or any of its Affiliates may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to the
grantee or holder of an Award. In the event that payment to the Company or any
of its Affiliates of such tax obligations is made in shares of Common Stock,
such shares shall be valued at Fair Market Value on the applicable date for such
purposes and shall not exceed in amount the minimum statutory tax withholding
obligation.

 

(b) Transferability. Except as otherwise determined by the Committee, and in any
event in the case of an incentive stock option or a stock appreciation right
granted with respect to an incentive stock option, no Award granted under the
Plan shall be transferable by a grantee otherwise than by will or the laws of
descent and distribution. Unless otherwise determined by the Committee in accord
with the provisions of the immediately preceding sentence, an Award may be
exercised during the lifetime of the grantee, only by the grantee or, during the
period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.

 

- 7 -



--------------------------------------------------------------------------------

(c) Adjustments for Corporate Transactions and Other Events.

 

  (1) Stock Dividend, Stock Split and Reverse Stock Split. In the event of a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, (A) the maximum number of shares of such Common Stock as to which Awards
may be granted under this Plan, in the aggregate and with respect to any type of
Award, and the maximum number of shares with respect to which Awards may be
granted during any one calendar year to any individual, as provided in Section 4
of the Plan and (B) the number of shares covered by and the exercise price and
other terms of outstanding Awards, shall, without further action of the Board,
be adjusted to reflect such event unless the Board, in its sole discretion,
determines, at the time it approves such stock dividend, stock split or reverse
stock split, that no such adjustment shall be made with respect to any or all
particular Awards. The Committee may make adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to outstanding Awards as a result of the stock dividend, stock split or
reverse stock split.

 

  (2) Non-Change in Control Transactions. Except with respect to the
transactions set forth in Section 7(c)(1), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Committee, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, in the aggregate, with respect to
any type of Award, and with respect to any individual during any one calendar
year, as provided in Section 4 of the Plan; and (B) any adjustments in
outstanding Awards, including but not limited to modifying the number, kind and
price of securities subject to Awards.

 

  (3)

Change in Control Transactions. In the event of any transaction resulting in a
Change in Control of the Company, outstanding stock options and other Awards
that are payable in or convertible into Common Stock under the Plan will
terminate upon the effective time of such Change in Control unless provision is
made

 

- 8 -



--------------------------------------------------------------------------------

in connection with the transaction for the continuation or assumption of such
Awards by, or for the substitution of the equivalent awards of, the surviving or
successor entity or a parent thereof. In the event of such termination, (A) the
outstanding stock options and other Awards that will terminate upon the
effective time of the Change in Control shall become fully vested immediately
before the effective time of the Change in Control, and (B) the holders of stock
options and other Awards under the Plan will be permitted, immediately before
the Change in Control, to exercise or convert all portions of such stock options
or other Awards under the Plan that are then exercisable or convertible or which
become exercisable or convertible upon or prior to the effective time of the
Change in Control.

 

  (4) Unusual or Nonrecurring Events. The Committee is authorized to make, in
its discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

(d) Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or any of its
Affiliates as the result of a merger or consolidation of the employing entity
with the Company or any of its Affiliates, or the acquisition by the Company or
any of its Affiliates of the assets or stock of the employing entity. The terms
and conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Committee deems appropriate
at the time of grant to conform the substitute Awards to the provisions of the
awards for which they are substituted.

 

(e) Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion hereof at any time. Except as
otherwise determined by the Board, termination of the Plan shall not affect the
Committee’s ability to exercise the powers granted to it hereunder with respect
to Awards granted under the Plan prior to the date of such termination.

 

(f) Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in (1) the failure of any Award to
vest; (2) the forfeiture of any unvested or vested portion of any Award; and/or
(3) any other adverse effect on the individual’s interests under the Plan.

 

- 9 -



--------------------------------------------------------------------------------

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

(h) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Committee relating to the Plan or such
Grant Agreements, and the rights of any and all persons having or claiming to
have any interest herein or hereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Maryland,
without regard to its conflict of laws principles.

 

(i) Effective Date; Termination Date. The Plan became effective as of May 19,
2004, upon approval of the Company’s stockholders at the 2004 Annual Meeting of
Stockholders, and has been amended and restated as set forth herein effective as
of April 27, 2005. No Award shall be granted under the Plan after the close of
business on March 10, 2014. Subject to other applicable provisions of the Plan,
all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards.

 

(j) Compliance with Securities Laws; Listing and Registration. If at any time
the Committee determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise an Award or receive shares of
Common Stock pursuant to an Award shall be suspended until the Committee
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Common Stock under federal,
state or foreign laws.

 

(k) Effect on 1997 Stock Option Plan. The Company’s 1997 Stock Option Plan shall
remain in full force and effect on and after this Plan’s effective date;
provided, however, that on and after the date this Plan becomes effective, no
further stock option grants to Directors shall be made under the Company’s 1997
Stock Option Plan pursuant to the provisions for automatic grants of such
options set forth therein, and any non-discretionary grants of Awards instead
will be made pursuant to Section 6(a)(2) of this Plan.

 

- 10 -